Name: Commission Regulation (EC) No 1375/98 of 29 June 1998 opening import quotas in respect of special preferential raw cane sugar from the ACP States and India for supply to refineries in the period 1 July 1998 to 28 February 1999
 Type: Regulation
 Subject Matter: agri-foodstuffs;  Asia and Oceania;  economic geography;  tariff policy;  beverages and sugar;  trade
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 185/4330. 6. 98 COMMISSION REGULATION (EC) No 1375/98 of 29 June 1998 opening import quotas in respect of special preferential raw cane sugar from the ACP States and India for supply to refineries in the period 1 July 1998 to 28 February 1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the market in sugar (1), as last amended by Regulation (EC) No 1599/96 (2), and in particular Articles 14(2) and 37(6) thereof, Whereas Article 37 of Regulation (EEC) No 1785/81 lays down that, during the marketing years 1995/96 to 2000/01 and in order to ensure adequate supplies to Community refineries, a special reduced duty is to be levied on imports of raw cane sugar originating in States with which the Community has concluded supply ar- rangements on preferential terms; whereas at present such agreements have been concluded by Council Decision 95/284/EC (3) only with the ACP States party to Protocol 8 on ACP sugar annexed to the Fourth ACP-EEC LomÃ © Convention, and with the Republic of India; Whereas the quantities of special preferential sugar to be imported are calculated in accordance with the said Article 37 of Regulation (EEC) No 1785/81 on the basis of a Community forecast supply balance; whereas the balance indicates the need to import raw sugar and to open at this stage for the 1998/99 marketing year a tariff quota at the special reduced rate of duty as provided for in the abovementioned agreements so that the Com- munity refineries supply need can be met for part of the year; whereas the production forecasts for raw cane sugar are now available for the 1998/99 marketing year; whereas a tariff quota should be opened at this stage for part of the marketing year; whereas, because of the presumed maximum refining needs fixed by Member State and the shortfall resulting from the forecast supply balance, provi- sion should be made to authorise imports for each refin- ing Member State, for the period 1 July 1998 to 28 February 1999; Whereas the above agreements lay down that the refiners in question must pay a minimum purchase price equal to the guaranteed price for raw sugar, minus the adjustment aid fixed for the marketing year in question; whereas this minimum price must accordingly be fixed by taking account of the factors applying in the 1998/99 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The following tariff quotas are hereby opened for the period 1 July 1998 to 28 February 1999 under Decision 95/284/EC in respect of imports of raw cane sugar for refining: (a) 255 000 tonnes expressed as white sugar originating in the ACP States covered by that Decision, bearing the order No 09.4098; and (b) 10 000 tonnes expressed as white sugar originating in the Republic of India, bearing the order No 09.4099. Article 2 1. A special reduced duty of ECU 5,41 per 100 kg of standard quality raw sugar shall apply to imports of the quantities referred to in Article 1. 2. Article 7 of Commission Regulation (EC) No 1916/95 (4) notwithstanding, the minimum purchase price to be paid by the Community refiners shall be fixed for the period referred to in Article 1 at ECU 49,68 per 100 kg of standard quality raw sugar. Article 3 The following Member States are hereby authorized to import under the quotas referred to in Article 1 and on the terms laid down in Article 2(1) the following shortfall expressed as white sugar: (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 206, 16. 8. 1996, p. 43. (3) OJ L 181, 1. 8. 1995, p. 22. (4) OJ L 184, 3. 8. 1995, p. 18. ¬ ¬EN Official Journal of the European CommunitiesL 185/44 30. 6. 98 (a) Finland: 45 000 tonnes; (b) metropolitan France: 15 000 tonnes; (c) mainland Portugal: 190 000 tonnes; (d) United Kingdom: 15 000 tonnes. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1998. For the Commission Franz FISCHLER Member of the Commission